Case 1:20-cv-01129-RBJ Document 25 Filed 10/29/20 USDC Colorado Page 1 of 7




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


Civil Action No. 1:20-cv-01129-RBJ


JOHN CHEVARRIA
Plaintiff

v.

AMERISTAR CASINO BLACK HAWK, LLC
Defendant


                    PLAINTIFF’S FIRST AMENDED COMPLAINT



        COMES NOW the Plaintiff, John Chevarria, by and through undersigned counsel, Patrick
& Knoebel, LLC, and for Plaintiff’s Amended Complaint against the above-captioned Defendant,
states and alleges as follows:

                                         PARTIES

     1.   Plaintiff John Chevarriais, is and was at all relevant times, a resident of Cheyenne,
          Wyoming.

     2.   At all times relevant, Defendant Ameristar Casino Black Hawk, LLC d/b/a Ameristar
          Black Hawk (hereinafter “Defendant Ameristar”) was and is a Colorado Limited
          Liability Company with its principal office address at 111 Richman Street, Black
          Hawk, Colorado 80422.

     3.   At all times material, Defendant Ameristar owned, leased, controlled and/or was in
          possession of the real property in which Ameristar Black Hawk, a hotel and casino, is
          operated, and participates in the operation of Ameristar Black Hawk, located at 111
          Richman Street, Black Hawk, Gilpin County, Colorado 80422. Defendant Ameristar
          admits that it was and is the “landowner” of the Ameristar Black Hawk for purposes of
          this action as defined by Colorado’s Premises Liability Act.

                              JURISDICTION AND VENUE

     4.   The incidents which form the basis of this complaint occurred on May 12, 2018.
Case 1:20-cv-01129-RBJ Document 25 Filed 10/29/20 USDC Colorado Page 2 of 7




  5.    This Court has subject matter jurisdiction under 28 U.S.C. § 1332(a)(1) because there
        is diversity of citizenship between Plaintiff and Defendant and the amount in
        controversy exceeds $75,000, exclusive of interest and costs.

  6.    Venue is proper in this district, pursuant to 28 U.S.C.§ 1441(a), because Defendant
        Ameristar’s premises upon which Plaintiff John Chevarria was injured is located in
        Colorado, and because Defendant does business in Colorado.

  7.    As a direct and proximate result of the acts, omissions and events complained of herein,
        Plaintiff has sustained damages in excess of the minimum jurisdictional limits of this
        court.

                              GENERAL ALLEGATIONS

  8.    All of the preceding paragraphs are incorporated as though fully set forth herein.

  9.    The premises at issue herein, the Ameristar Black Hawk, is a hotel and casino located
        at 111 Richman Street, Black Hawk, Colorado.

  10.   On information and belief, on May 12, 2018, Defendant Ameristar was in exclusive
        possession of Ameristar Black Hawk located at 111 Richman Street, Black Hawk,
        Colorado, maintained control of said premises, and had a duty to undertake
        maintenance of said premises to protect the members of the general public, including
        the Plaintiff, invited and solicited to stay as guests of the Ameristar Black Hawk located
        on such premises from foreseeable harm and danger.

  11.   Defendant Ameristar invited the general public to enter Ameristar Black Hawk located
        at 111 Richman Street, Black Hawk, Colorado and transact business in said hotel and
        casino for the mutual benefit of the customer and of said Defendant.

  12.   Defendant Ameristar is, and at all times material hereto was, a “landowner” as defined
        by the Colorado Premises Liability Act, C.R.S. Section 13-21-115, et. seq. and was the
        entity responsible, in whole or in part, for activities conducted on the premises of the
        Ameristar Black Hawk, and conditions existing therein.

  13.   The Ameristar Black Hawk has an indoor swimming pool which is located on the
        rooftop of the hotel, as well as an outdoor hot-tub area which is located on the patio of
        the hotel’s rooftop. The indoor pool area and patio are separated by a glass wall and a
        door that can be used to enter or exit each area.

  14.   In order the access the rooftop pool and hot tub area of the hotel by elevator, guests of
        Ameristar Black Hawk use a specific bank of elevators to transport themselves from
        other floors of the hotel to the rooftop pool area. Said elevator bank contains the only
        elevators that provide access to the hotel’s rooftop pool area.

  15.   Ameristar Black Hawk’s elevators require guests to use a key card to access the rooftop.

                                              2
Case 1:20-cv-01129-RBJ Document 25 Filed 10/29/20 USDC Colorado Page 3 of 7




  16.   At all times of the events described herein on May 12, 2018, Plaintiff John Chevarria
        was an invitee of the subject premises as a hotel guest of the Ameristar Black Hawk.

  17.   On the morning of May 12, 2018, Plaintiff John Chevarria left his hotel room at
        Ameristar Black Hawk and went to the hotel rooftop to use its outdoor hot tub.

  18.   After using the outdoor hot tub for a short period of time, Plaintiff exited the tub and
        walked to the door entering the indoor pool area.

  19.   Once indoors, Plaintiff John Chevarria carefully toweled off to prevent dripping on the
        way back to his hotel room.

  20.   After toweling off, Plaintiff John Chevarria then walked the short distance from the
        pool area to the rooftop elevator bank to return from the hotel roof top to his room.

  21.   The flooring from the pool area to the rooftop elevator bank is made of many materials,
        however, the flooring in the area of the rooftop elevator bank consists of a smooth tile
        surface.

  22.   Once the elevator arrived, Plaintiff John Chevarria took two steps on the tile toward
        the open elevator, slipped on standing water that was invisible on the tile floor, and fell
        hard onto the floor.

  23.   The standing water had accumulated on the tile in front of the elevator as the result of
        other hotel guests that had used the pool or hot tubs and walked to the elevators without
        fully drying off.

  24.   It was reasonably foreseeable to Defendants that hotel guests of Ameristar Black Hawk
        that had used the pool or hot tubs would have to wait for an elevator to return them to
        their rooms, and would drip water on the floor, including the smooth tile surface in
        front of the elevators.

  25.   At the time of the subject incident, Ameristar Black Hawk did not have any floor mats
        placed upon or other slip-resistant materials applied to the smooth tile surface in front
        of the rooftop elevators.

  26.   At the time of the subject incident, Ameristar Black Hawk did not have any signage or
        other posting to warn hotel guests that the area in front the rooftop elevators was
        slippery or otherwise presented a danger to hotel guests.

  27.   Defendant Ameristar owed its hotel guests, including Plaintiff John Chevarria, the non-
        delegable duty to use reasonable care to protect hotel guests on its premises from all
        unreasonable risks to their health and safety which were or should have been known to
        said Defendants.



                                              3
Case 1:20-cv-01129-RBJ Document 25 Filed 10/29/20 USDC Colorado Page 4 of 7




  28.   Defendant Ameristar owed its hotel guests, including Plaintiff John Chevarria, the non-
        delegable duty to use reasonable care to warn said hotel guests of any dangers they
        might encounter which were or should have been known to Defendants.

  29.   Defendant Ameristar owed its hotel guests, including Plaintiff John Chevarria, the non-
        delegable duty to use reasonable care to properly maintain its premises and hotel to
        prevent said hotel guests from encountering preventable hazards in said premises, and
        prevent such customers from suffering injuries which could result in severe and
        permanent physical harms and losses.

  30.   Defendant Ameristar owed its hotel guests, including Plaintiff John Chevarria, the non-
        delegable duty to use reasonable care to identify hazards which may exist in its hotel
        by virtue of its choices of flooring and the placement of such flooring, and to use
        reasonable care to protect its customers from foreseeable injury caused by such choices.

  31.   Defendant Ameristar owed its hotel guests, including Plaintiff John Chevarria, the non-
        delegable duty to use reasonable care to train its employees to identify potential
        circumstances which could cause injury to hotel guests who patronize Ameristar Black
        Hawk, and to use all reasonable safety methods to protect themselves and hotel guests
        from avoidable injury.

  32.   Defendant Ameristar knew or in the exercise of reasonable care should have known
        that the tile flooring in the rooftop elevator bank area created a dangerous condition
        that presented an unreasonable risk to the health and safety of hotel guests on its
        premises, including Plaintiff John Chevarria.

  33.   Defendant Ameristar breached their duty to hotel guests of Ameristar Black Hawk,
        including Plaintiff John Chevarria, by failing to use reasonable care to protect said hotel
        guests, against the dangerous condition on the property, with actual or constructive
        knowledge of the danger, by failing to remove, correct or protect against said danger,
        by failing to warn hotel guests, including Plaintiff John Chevarria, about the existence
        of the hazard and danger which was, or reasonably should have been known, and by
        failing to properly and adequately maintain said premises to prevent hotel guests from
        exposure to unreasonable dangers in said premises.

  34.   Defendant Ameristar, by choosing to install smooth tile flooring in a high traffic area
        where it was foreseeable that water would regularly accumulate, breached its duty to
        protect its hotel guests, including Plaintiff John Chevarria, from a dangerous condition
        on its premises that presented an unreasonable risk of harm to hotel guests, including
        Plaintiff John Chevarria.

  35.   Defendant Ameristar, by failing to place floor mats or some other slip-resistant material
        on the tile flooring in the high traffic area of the rooftop elevators where it was
        foreseeable that water would accumulate, breached its duty to protect its hotel guests,
        including Plaintiff John Chevarria, from a dangerous condition on its premises that



                                              4
Case 1:20-cv-01129-RBJ Document 25 Filed 10/29/20 USDC Colorado Page 5 of 7




        presented an unreasonable risk of harm to hotel guests, including Plaintiff John
        Chevarria.

  36.   Defendant Ameristar, by failing to maintain and/or remove standing water in the area
        of the rooftop elevators, breached its duty to protect its hotel guests, including Plaintiff
        John Chevarria, from a dangerous condition on its premises that presented an
        unreasonable risk of harm to hotel guests, including Plaintiff John Chevarria.

  37.   Defendant Ameristar, by failing to warn guests of the slip and fall hazard in the area in
        front of the rooftop elevators, breached its duty to protect its hotel guests, including
        Plaintiff John Chevarria, from a dangerous condition on its premises that presented an
        unreasonable risk of harm to hotel guests, including Plaintiff John Chevarria.

  38.   As a result of the failures and/or actions and/or inactions of Defendant Ameristar,
        and/or of their employees/agents, as described herein, Plaintiff John Chevarria has
        suffered severe and permanent personal injuries.

  39.   As a direct and proximate cause of the negligence, carelessness and/or recklessness of
        Defendant Ameristar, Plaintiff John Chevarria suffered severe and permanent personal
        injuries. As a further direct and proximate result of such negligence, carelessness or
        recklessness, Plaintiff John Chevarria has suffered injuries, damages, and losses as
        follows:

        a.   past, present, and future hospital and healthcare expenses;
        b.   past, present and future lost income;
        c.   impairment of future earning capacity;
        d.   other economic damages not yet determined;
        e.   past, present and future physical and mental pain and suffering;
        f.   past, present and future loss of enjoyment of life;
        g.   past, present and future emotional distress;
        h.   permanent disfigurement;
        i.   permanent physical impairment; and
        j.   other injuries and damages not yet determined.

                             FIRST CLAIM FOR RELIEF
                        (Premises Liability –Defendant Ameristar)

  40.   All preceding paragraphs are incorporated as if fully set forth herein.

  41.   At all times material, Defendant Ameristar negligently possessed, occupied,
        maintained, managed, equipped, operated, leased, owned and/or otherwise controlled
        the property commonly referred to as Ameristar Black Hawk, 111 Richman Street,
        Black Hawk, Colorado 80422.

  42.   At all times material, Defendant Ameristar, as the lessor, owner, occupier, manager,
        and/or controller of the Ameristar Black Hawk, owed a duty of reasonable care to

                                               5
Case 1:20-cv-01129-RBJ Document 25 Filed 10/29/20 USDC Colorado Page 6 of 7




           protect guests of Ameristar Black Hawk, including Plaintiff John Chevarria, against
           dangers on its premises of which it knew or should have known, to warn of said
           dangers so as to prevent harm or injury, and to adequately maintain its premises so as
           to prevent harm or injury.

   43.     At all times material, Defendant Ameristar failed to possess, occupy, maintain,
           manage, equip, operate, lease, own, and/or otherwise control Ameristar Black Hawk
           in a safe manner, and thus created, allowed to exist, and/or failed to remedy, an
           unreasonably dangerous condition on the aforementioned property as set forth above.

   44.     At all times material, Defendant Ameristar created, allowed to exist, failed to warn
           against, and/or failed to remedy the unreasonably dangerous condition, and they
           knew, or in the exercise of reasonable care should have known, that their negligent,
           careless, and reckless management, maintenance, equipping, operation, and/or
           controlling of the Ameristar Black Hawk created a dangerous condition on said
           property that posed an unreasonable risk of harm to hotel guests, all of which
           proximately and directly caused Plaintiff John Chevarria to suffer the severe and
           permanent injuries, damages, and losses herein described.

                              COMMON PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully request monetary damages from Defendant
Ameristar in an amount to fairly and justly compensate them for past and future injuries,
damages, and losses, plus statutory interest from the date this cause of action accrued, pre-
judgment interest, post-judgment interest, and interest as otherwise allowed by Colorado law;
court costs; costs, expert witness fees; deposition expenses; attorney fees if applicable; and for
such other and further relief as the Court may deem just and proper.

      PLAINTIFF HEREBY DEMANDS JURY TRIAL ON ALL ISSUES SO TRIABLE


Dated: October 29, 2020

                                                                      Respectfully submitted,

                                                                      Patrick & Knoebel, LLC

                                                                      /s/ Tyler C. Patrick
                                                                      Tyler C. Patrick



                                                              ATTORNEY FOR PLAINTIFFS




                                                 6
Case 1:20-cv-01129-RBJ Document 25 Filed 10/29/20 USDC Colorado Page 7 of 7




                             CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing PLAINTIFF’S
FIRST AMENDED COMPLAINT was served via CM/ECF this 29th day of October, 2020 to
the following addresses:

Anthony Derwinski
Ruegsegger Simons & Stern, LLC
1700 Lincoln Street, Suite 4500
Denver, Colorado 802023
aderwinski@rs3legal.com

                                                   /s/ Tyler C. Patrick




                                         7
